UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 26, 2010 CHINA INTELLIGENCE INFORMATION SYSTEMS INC. . (Exact name of registrant as specified in its charter) Nevada 333-131017 98-0509797 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 11th Floor Tower B1, Yike Industrial Base, Shunhua Rd, High-tech Industrial Development Zone, Jinan, China 250101 (Address of principal executive offices) 86-531-87027114 (Registrant’s telephone number, including area code) CHINA VOIP & DIGITAL TELECOM INC. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Upon the majority vote of the shareholders of China VoIP and Digital Telecom Inc., a Nevada corporation (the “Company”), the Company amended its Articles of Incorporation filed with the State of Nevada.The shareholders approved a change in the name of the Company to China Intelligence Information Systems Inc. and an increase in the total number of authorized share of common stockthat may be issued by the Company to two hundred and fifty million(250,000,000)shares of stock with a par value of one tenth of one cent($0.001) . No preferred stock was authorized. A Certificate of Amendment was filed with the Secretary of State of Nevada on July 26, 2010 with respect to the change of the Company’s name. The amendment to the Company’s Articles of Incorporation is as follows: “ARTICLE ONE:The name of the corporation shall be China Intelligence Information Systems Inc. A Certificate of Amendment was filed with the Secretary of State of Nevada on November 10, 2010 with respect to the increase in the number of authorized shares of common stock. The amendment to the Company’s Articles of Incorporation is as follows: ARTICLE FOUR: The total number of common stockauthorizedthat may be issued by the Corporationis two hundred and fifty million(250,000,000)shares of stock with a par value of one tenth of one cent($0.001)per share and no otherclass of stock shall be authorized.The corporation may from time to timeissue said shares for such consideration as the Board of Directors may fix.” Copies of the Certificates of Amendment are filed as exhibits 3(i)(1) and 3(i)(2.) Item 9.01 Financial Statements and Exhibits. Exhibit No. Description 3(i)(1) Certificate of Amendment to the Articles of Incorporation dated July 26, 2010 3(i)(2) Certificate of Amendment to the Articles of Incorporation dated November 10, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA INTELLIGENCE INFORMATION SYSTEMS INC Date: November 11, 2010 By/s/ Li Kunwu Li Kunwu President and Chief Executive Officer
